                          UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
JEFFERY W.,                           )     Case No.: 2:18-cv-00345-HZ
                                      )
              Plaintiff,              )
                                      )
              v.                      )     ORDER AWARDING ATTORNEY
                                      )     FEES PER 28 USC 2412(d)
                                       )
ANDREW SAUL,                          )
Commissioner,                         )
Social Security Administration,       )
                                      )
              Defendant.              )
                                      )
__________________________________________________________________

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $6,560.46 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiff’s attorney and mailed to Plaintiff’s attorney's mailing address at: 825 NE 20TH

Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiff's attorney's mailing address stated above.

       //

       //

       //



Page 3 – PETITION FOR EAJA FEES
      IT IS SO ORDERED: ________________________



      November 8, 2019                     _____________________________
                                           UNITED STATES DISTRICT JUDGE

      Proposed Order submitted:                         Date: November 6, 2019


       /s/ George Wall
      _____________________________
      George J. Wall, OSB #934515
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Jeffery W.



                           CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Plaintiff’s MOTION FOR APPROVAL OF FEES
PER EAJA and PROPOSED ORDER were filed with the Clerk of the Court on
November 6, 2019, using the CM/ECF system, which will send notification of such filing to
the following:

      Renata Gowie         renata.gowie@usdoj.gov, caseview.ecf@usdoj.gov,
                           Jan.sands@usdoj.gov, trudylee.fleming@usdoj.gov.
                           Usaor.ss@usdoj.gov

      Joseph John
      Langkamer           Joseph.Langkamer@ssa.gov,OGC.Seattle.ECF@ssa.gov


                                           /s/ George Wall
                                           _________________________
                                           George J. Wall, OSB No. 934515
                                           825 NE 20th Ave., Suite 330
                                           Portland OR 97232
                                           Telephone: (503)236-0068
                                           Fax: (503)236-0028
                                           gwall@eastpdxlaw.com
                                           Attorney for Plaintiff, Jeffery W.



Page 4 – PETITION FOR EAJA FEES
